DETAILED ACTION
Examiner’s Note: This application has been inherited by Examiner Fernandez.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24, 25, 28, 42, and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zelenka et al. (U.S. 2009/0177093 A1, of record) in view of Dausch et al. (U.S. 2010/0168583 A1, of record), further in view of Law et al. (U.S. 5,762,066), and further in view of Kubota et al. (JP 2011-91695).  Note that, with regards to Kubota et al., Examiner refers to the machine-generated English translation.
Regarding claims 24 and 28, Zelenka et al. teach an ultrasound imaging system, comprising: an ultrasound imaging device, comprising:
	a flexible elongate member configured to the positioned within a body of a patient, the flexible elongate member comprising a proximal portion, a distal portion, and a longitudinal axis (e.g. fig. 1, for ‘longitudinal axis’ refer to item 40; for ‘distal’ refer to the area around item 24; for ‘proximal’ refer to the area around item 14);

	 wherein the ultrasound imaging element is tilted at an oblique angle with respect the longitudinal axis of the flexible elongate member (e.g. fig. 2, item 22a; fig. 1, item 22).
	Zelenka et al. teach the limitations as discussed above but may fail to explicitly teach an electronic circuit disposed at the distal portion of the flexible elongate member, the electronic circuit in communication with the ultrasound imaging element, wherein the electronic circuit is disposed proximate to the ultrasound imaging element at the distal portion of flexible elongate member. 
In the same field of endeavor, Dausch et al. teach a circuit coupled to the distal portion of the flexible elongate member, wherein the electronic circuit is disposed proximate to the ultrasound imaging element at the distal portion of flexible elongate member (e.g. para 83; fig. 9-13).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have an electronic circuit disposed at the distal portion of the flexible elongate member, the electronic circuit in communication with the ultrasound imaging element.  Such a modification would reduce the numbers of wires and cabling required to connect the ultrasound probe/transducer to a control unit (e.g. para 53, second sentence).  A circuit a disposed at the distal portion would also provide connections with lower resistance and shorter signal path which minimizes loss of the transducer receive signal and lower the power required to drive the transducers for transmit (e.g. para 53, last sentence).
Zelenka and Dausch et al. teach the limitations as discussed above but may fail to explicitly teach the ultrasound imaging element disposed within a housing having a closed distal tip at the distal portion of the flexible elongate member.  

Therefore, it would have obvious to one of ordinary skill in the art at the time of the invention to have the ultrasound imaging element disposed within a housing having a closed distal tip at the distal portion of the flexible elongate member.  Such a modification would allow for improved acoustic coupling efficiency and resolution (e.g. col. 7, lines 44-46).
However, though Zelenka et al. do disclose that the ultrasound imaging element (22) is mounted on a surface (28) oriented at the oblique angle (paragraph [0015]; Figures 1-2) and the combination above has the ultrasound imaging element (and thus the surface at the point of mounting/attachment) disposed within the housing, the above combined references do not specifically disclose that their system further comprises an adhesive disposed within the housing and wherein the ultrasound imaging element is mounted on a portion of the adhesive oriented at the oblique angle.
	Kubota et al. disclose achieving a tilt of a piezoelectric vibrator by mounting a piezoelectric vibrator (400) on a portion of an adhesive (251, 252) positioned at the point of contact between a surface and the piezoelectric vibrator (see Abstract/Overview; Figures 3-7)
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of the above combined references to further comprise an adhesive, wherein the ultrasound imaging element is mounted on a portion of the adhesive (i.e. ultrasound imaging element is mounted to a surface via an adhesive to achieve a tilt angle), as the above combined references require mounting the ultrasound imaging element to a surface to achieve a tilt angle (i.e. oblique angle) and Kubota et al. teaches a known effective technique for achieving a tilt angle of an element by mounting the element on a portion of an adhesive (Abstract/Overview; Figures 3-7).  That is, using the known technique for mounting an element (i.e. ultrasound imaging element) on a surface to achieve a tilt angle, as desired by 
	Further, the modification of the above combined references in view of the teachings of Kubota et al. would result in the adhesive being positioned at the point of contact between the ultrasound imaging element and the surface oriented at the oblique angle of Zelenka, and thus the adhesive in the above combined references would be disposed within the housing and be oriented at the oblique angle of the surface.  
	Regarding claim 25, wherein the ultrasound imaging element is tilted toward the proximal portion of the flexible elongate member (e.g. fig. 2, item 22a; fig. 1, item 22).
	Regarding claims 42, Law et al. teach a rounded nosecone at the distal end of a housing (e.g. fig. 4, item 38).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a rounded nosecone at the distal end of the housing in order to manipulate the device through soft tissue without damaging the tissue.
	Regarding claims 43, Law et al. teach the distal end being made of a polymer (e.g. col. 15, lines 50-61).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a polymer for the housing since this is considered a known solution to the problem of providing a suitable material for a medical device to be navigated through a patient’s body (e.g. col. 15, lines 50-60).

Claims 24, 25, 28-34, 38, 39, 42, and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dausch et al. (U.S. 2010/0168583 A1, already of record) in view of Zelenka et al. (U.S. 2009/0177093 A1, of record), further in view of Law et al. (U.S. 5,762,066), and further in view of Kubota et al.. Note that, with regards to Kubota et al., Examiner refers to the machine-generated English translation.
Regarding claims 24, 25, 28, and 32, Dausch et al. teach an ultrasound imaging system comprising: 
		An ultrasound imaging device comprising: 
		a flexible elongate member configured to be positioned within a body of a patient, the flexible elongate member comprising a proximal portion, a distal portion, and a longitudinal axis (e.g. para 87, “highly flexible”; fig. 9-13, refer to the ‘distal’ portion as the right (fig. 9-11)/upper (fig. 12 & 13) portion of the device and the ‘proximal’ portion as the other side of the device in the figures);  
		an ultrasound imaging element disposed at the distal portion of the flexible elongate member and configured to obtain imaging data while the flexible elongate member is positioned within the body of the patient, wherein the ultrasound imaging element comprises an ultrasound transducer formed on a first substrate (e.g. para 83, refer to ‘pMUT’; fig. 9-13, item 90); and
		an electronic circuit disposed at the distal portion of the flexible elongate member, the electronic circuit in communication with the ultrasound imaging element, wherein the electronic circuit is disposed proximate to the ultrasound imaging element at the distal portion of the flexible elongate member, wherein the electronic circuit comprises an application-specific integrated circuit (e.g. para 83, refer to “application-specific integrated circuit (ASIC)”; fig. 9-13, item 720).	
		Dausch et al. fail to explicitly teach wherein the ultrasound imaging element is tilted at an oblique angle with respect to the longitudinal axis of the flexible elongate member wherein the ultrasound imaging element is tilted toward the proximal portion of the flexible elongate member. 
		However, Zelenka et al. teach a transducer mounted at an oblique angle with respect to a longitudinal axis of an elongate housing wherein the transducer is tilted toward the proximal portion of the flexible elongate member (e.g. para 18; fig. 2, item 22a; fig. 1, item 22).  
		Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have wherein the ultrasound imaging element is tilted at an oblique angle with respect to 
The references teach the limitations as discussed above but may fail to explicitly teach the ultrasound imaging element disposed within a housing having a closed distal tip at the distal portion of the flexible elongate member. 
 However, in the same field of endeavor (e.g. see col. 4, line 45 - col. 5, line 10 of Law et al.), Law et al. (U.S. 5,762,066) teaches an ultrasound imaging element disposed within a housing having a closed distal tip at the distal portion of the flexible elongate member (e.g. fig. 4, items 45, 20, 38, 40; col. 7, lines 9-18).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the ultrasound imaging element disposed within a housing having a closed distal tip at the distal portion of the flexible elongate member.  Such a modification would allow for improved acoustic coupling efficiency and resolution (e.g. col. 7, lines 44-46).
However, though Zelenka et al. do disclose that the ultrasound imaging element (22) is mounted on a surface (28) oriented at the oblique angle (paragraph [0015]; Figures 1-2) and the combination above has the ultrasound imaging element (and thus the surface at the point of mounting/attachment) disposed within the housing, the above combined references do not specifically disclose that their system further comprises an adhesive disposed within the housing and wherein the ultrasound imaging element is mounted on a portion of the adhesive oriented at the oblique angle.
	Kubota et al. disclose achieving a tilt of a piezoelectric vibrator by mounting a piezoelectric vibrator (400) on a portion of an adhesive (251, 252) positioned at the point of contact between a surface and the piezoelectric vibrator (see Abstract/Overview; Figures 3-7)

	Further, the modification of the above combined references in view of the teachings of Kubota et al. would result in the adhesive being positioned at the point of contact between the ultrasound imaging element and the surface oriented at the oblique angle of Zelenka, and thus the adhesive in the above combined references would be disposed within the housing and be oriented at the oblique angle of the surface.  
	Regarding claim 29, Dausch et al. teach wherein the ultrasound imaging element comprises an ultrasound transducer formed on a first substrate (e.g. para 83, refer to ‘pMUT’; fig. 9-13, item 90; para 77, refer to “pMUT devices fabricated with a SOI substrate”).
	Regarding claim 30, Dausch et al. teach wherein the electronic circuit is formed on the first substrate proximate to the ultrasound transducer (e.g. para 83, refer to “application-specific integrated circuit (ASIC)”; fig. 9-13, item 720; para 77, “pMUT devices fabricated with a SOI substrate bonded to ASIC devices”).
claim 31 Dausch et al. teach wherein the electronic circuit comprises a second substrate coupled to the first substrate (e.g. para 78, “A pMUT substrate may be mechanically attached and electrically connected to an IC substrate”).
		Regarding claim 33, Dausch et al. teach wherein the ASIC includes: a pulser for selectively driving the PMUT (e.g. para 86, “drivers”), an amplifier for receiving and amplifying signals representative of ultrasound echoes received by the PMUT (e.g. para 86, “amplifier”).  Dausch et al. fail to explicitly teach a protection circuit configured to prevent the amplifier from receiving transmit pulses from the pulser and allow the amplifier to receive the echo signals from the PMUT, and timing and control circuitry for coordinating operation of the pulser, amplifier, and protection circuit.  However, in the same field of endeavor, Moore et al. teach a protection circuit (e.g. fig. 2, item 25) configured to prevent the amplifier from receiving transmit pulses from the pulser and allow the amplifier to receive the echo signals from the PMUT (e.g. fig. 2, item 22), and timing and control circuitry for coordinating operation of the pulser, amplifier, and protection circuit (e.g. see claim 1, fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have a protection circuit configured to prevent the amplifier from receiving transmit pulses from the pulser and allow the amplifier to receive the echo signals from the PMUT, and timing and control circuitry for coordinating operation of the pulser, amplifier, and protection circuit.  Such a modification is considered a well-known solution for protecting an amplifier from an excitation signal. 
	Regarding claim 34, Dausch et al. teach wherein the ultrasonic imaging element is movable to image different portions the body of the patient (e.g. fig. 9-13, refer to the movable device/catheter which contains the ultrasonic imaging element). 
	Regarding claim 38, Dausch et al. teach wherein the ultrasound imaging device further comprises an electrical cable in communication with at least one of the electrical circuit or the ultrasound imaging element (e.g. fig. 9-11, item 507).
claim 39, Dausch et al. teach wherein the electronic circuit is disposed parallel to the longitudinal axis of the flexible elongate member (e.g. fig. 11, item 720, the circuit can be considered parallel to the longitudinal axis since its normal axis is parallel to it).
	Regarding claims 42, Law et al. teach a rounded nosecone at the distal end of a housing (e.g. fig. 4, item 38).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a rounded nosecone at the distal end of the housing in order to manipulate the device through soft tissue without damaging the tissue.
	Regarding claims 43, Law et al. teach the distal end being made of a polymer (e.g. col. 15, lines 50-61).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a polymer for the housing since this is considered a known solution to the problem of providing a suitable material for a medical device to be navigated through a patient’s body (e.g. col. 15, lines 50-60).

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dausch et al. (U.S. 2010/0168583 A1, of record) in view of Zelenka et al. (U.S. 2009/0177093 A1, of record), further in view of Law et al. (U.S. 5,762,066), further in view of Kubota et al., as applied to the claims above, and further in view of Borovsky et al. (U.S. 2005/0228290 A1).  The references teach the limitations as discussed above but may fail to explicitly teach wherein the ultrasound imaging element comprises a tilt angle between 10° and 30°.  However, in the same field of ultrasound imaging, Borovsky et al. teach orienting a transducer at the distal end of a probe at various angles (e.g. para 73, "different imaging angles").  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize various angles including between 10 and 30 degrees as a matter of design choice since it would allow for different imaging angles for the ultrasound probe (e.g. para 73).
	
Claims 26, 35-37, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dausch et al. (U.S. 2010/0168583 A1, of record) in view of Zelenka et al. (U.S. 2009/0177093 A1, of record), further in view of Law et al. (U.S. 5,762,066), further in view of Kubota et al., as applied to the claims above, and further in view of Minar et al. (U.S. 2009/0131798 A1, of record).  
Regarding claim 26, the references teach the limitations as discussed above but may fail to explicitly teach wherein the ultrasound imaging element is tilted toward a distal end of the flexible elongate member, the distal portion terminating at the distal end.  However, in the same field of ultrasound imaging, Minar et al. teach an ultrasound imaging element tilted toward a distal end of the flexible elongate member, the distal portion terminating at the distal end (e.g. fig. 8A, item 704).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the ultrasound imaging element tilted toward a distal end of the flexible elongate member, the distal portion terminating at the distal end.  Such a modification would allow for imaging can be done for a forward looking slice in order to image before, after and during application of intervention towards an occlusion (e.g. para 37, “preferably mounted on a forward angled surface within the rotating ring…forward looking slice…”).  Such a modification is also considered a design choice since it is dependent on what anatomy and the type of treatment/diagnosis the procedure involves.
	Regarding claims 35-37, Dausch et al. teach wherein the ultrasound imaging element is radially positioned entirely within an outer profile of the housing (e.g. fig. 9-13).  The references teach the limitations as discussed above but may fail to explicitly teach a rotatable driveshaft configured to impart rotation to the ultrasound imaging element, a housing, the ultrasound imaging element disposed within the housing, wherein the rotatable drive shaft is coupled to the housing.  However, in the same field of endeavor, Minar et al. teach a rotatable driveshaft for rotation of an ultrasound element, the rotatable driveshaft couple to the housing (e.g. fig. 1-3, 8A & 8B; specifically refer to item 135 in figure 2 for ‘driveshaft’, for ‘housing’ refer to the interior of item 135).
claim 40, Dausch et al. in view of Zelenka et al. further in view of Law et al. teach the limitations as discussed above but fail to explicitly teach a processing component in communication with the ultrasound imaging device, wherein the processing component is configured to process the imaging data and output a graphical representation of the imaging data to a display.  However, in the same field of endeavor, Minar et al. teach a processing component in communication with the ultrasound imaging device, wherein the processing component is configured to process the imaging data and output a graphical representation of the imaging data to a display (e.g. claim 15, “said ultrasound transducers and processing said received signals to reconstruct and display”; para 29 and 30, “overlapping sectors combined”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention to have a processing component in communication with the ultrasound imaging device, wherein the processing component is configured to process the imaging data and output a graphical representation of the imaging data to a display.  Such a modification would allow for reconstruction and visual presentation of local anatomy and boundaries in a continuous fashion (e.g. para 30, “a single circular display to provide a view of the entire vessel interior”).

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dausch et al. (U.S. 2010/0168583 A1, of record) in view of Zelenka et al. (U.S. 2009/0177093 A1, of record), further in view of Law et al. (U.S. 5,762,066), further in view of Kubota et al., further in view of Minar et al. (U.S. 2009/0131798 A1, of record) as applied to the claims above, and further in view of Moore et al. (U.S. 2001/0016688 A1) and Taylor et al. (U.S. 2011/0009750 A1, of record).  
The references may fail to explicitly teach an interface module configured to connect with the proximal connector of the imaging device and a processing component in communication with the interface module.  However, in the same field of endeavor, Moore et al. teach an interface module with a processing component configured to connect with the proximal connector of the imaging device (e.g. . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 24-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Kubota has been introduced to teach the ultrasound imaging element being mounted on a portion of the adhesive oriented at the oblique angle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793